PORTER, Justice
(dissenting).
I
The north boundary of the Baken Park Shopping Center property abuts west St. Joseph street, and the east boundary abuts Mountain View Road. In order to widen these streets, the state, by condemnation, took a six foot wide strip of land within the north boundary of the shopping center, and a twelve foot wide strip of land within the east shopping center boundary.
Because of the taking, the shopping center parking lot had at least 35 fewer customer parking spaces, according to the testimony of one of the owners of the shopping center property. The owner further testified, on direct examination, without objection:
“Q What is the effect of parking spaces on a shopping center? What do they mean to a shopping center?
A If you don’t have parking spaces, you don’t have customers.
* * * * * *
Q In other words, if you can’t get the people onto the lot into the center you don’t make any money, do you?
A That’s right.
Q How many of the stores and business places within the center are on what is known as a percentage lease?
A Practically all of them except the offices, insurance offices, doctors.
* * * * * *
Q When they don’t do good business, you don’t do good business, isn’t that right?
A That’s right.”
From this evidence, the jury could find that from the date of taking, the rents under the percentage leases would be adversely affected because of a reduction of business at the shopping center. This would be a factor which the jury could properly take into account in considering whether there was severance damage to the tract remaining. State Highway Commis*451sion v. Bloom, 77 S.D. 452, 93 N.W.2d 572 (1958); See also Pierpont Inn, Inc. v. State, 70 Cal.2d 282, 74 Cal.Rptr. 521, 449 P.2d 737 (1969). Loss of the parking spaces was not temporary. It was permanent from the date of taking. The “loss of business * * based on interruption of business during time of construction” caused by the loss of the parking spaces was a factor relevant and competent on the issue of severance damage, since a willing buyer in the open market, would consider that in fixing the price he would pay for the tract remaining. Although damages are fixed as of the date of taking, the jury cannot do this in a vacuum. As to severance, they must consider the permanent effect of the taking upon the tract remaining, in order to answer the ultimate question, namely, the total amount of damage sustained as of the date of taking.
The proposed instruction would require the jury to ignore the effect of the loss of parking “during time of construction of the highway improvement.” In this respect, it was not a correct statement of the law applicable to this case, and was therefore properly refused by the trial court. State Highway Commission v. Bloom, 77 S.D. 452, 460-61, 93 N.W.2d 572, 577 (1958); Knutsen v. Dilger, 62 S.D. 474, 483, 253 N.W. 459, 464 (1934).
II
“A motion to strike must be directed with precision to the testimony sought to be stricken, particularly where a part only of the ■ testimony is objectionable. Where it appears that the opinion of a valuation witness is based wholly or chiefly upon improper considerations or incompetent and inadmissible matters, his testimony may be stricken. But where his opinion is based upon considerations which are proper as well as those which are not, the motion to strike may, in the sound exercise of the court’s discretion, be denied and the matter left to the jury to determine the weight to be given the testimony.” San Bernardino County Flood Control Dist. v. Sweet, 255 Cal.App.2d 889, 901, 63 Cal.Rptr. 640, 648 (1967). Under this rule, the trial court did not err in denying the state’s motion to strike the testimony of the land owner’s expert witness, Smith.
Smith, 52, holds a Bachelor of Arts degree, with a major in architecture, and has been in the appraisal field since 1950. A Minneapolis resident, he has testified many times as an expert real estate valuation witness in Minnesota, and recently, in several other states, including half a dozen times in Rapid City. He testified that realty may be appraised using three different approaches: (1) “cost”; (2) “market or direct sales”; and, (3) “income.” He considered all three, but primarily used the “income” approach. His testimony leading up to the motion to strike is footnoted.1
The motion to strike went to the theory that Smith’s “income” approach testimony *452became incompetent because he considered difficult access during construction and there was no way for the jury to take this factor out of the specific damage figure he gave. Because this was an “access” case involving, additionally, a partial taking, so that the jury could properly consider accessibility during construction, as it related to the permanent loss of parking spaces, with consequent reduced accessibility to the shopping center stores, it is not at all clear from the footnoted testimony that Smith based his ultimate “income” opinion materially on temporary construction inconvenience suffered by all members of the general public, alike. Although coming after denial of the motion, Smith gave further testimony in explanation.2 Moreover, the state did not, by further cross-examination, make more precise the essentially ambiguous answers given by Smith, on which the motion to strike is based [footnote 1, supra]. Smith’s before taking value of the property was $3,235,000 under the “cost” approach, but $3,180,000 under the “income” approach. He used the lower figure in computing net damages sustained by reason of the taking.
Under this record the trial court did not err in denying the motion, which can be read as requesting the court to strike all testimony of the witness.
For the reasons given, I would affirm the judgment.
I am authorized to state Justice ZAS-TRO W joins in this dissent.

- SMITH — DIRECT EXAMINATION
QUESTION BY [LANDOWNER]:
Q Now, just one last question, Russ.
You have observed the shopping center both before and after the taking, have you not?
A Yes.
Q You are aware of having viewed the construction work that is in progress at the present time?
A Yes
Q Just generally would you itemize the different things that you see that have been changed as a result of the taking there.
A Yes. First there is a reduction in the area of the overall property.
The highway department calculations as I read their plans are 9,235 square feet that they have acquired.
There is a grade change in the Main Street road construction or at least the road as relates to the shopping center is a little different, making the entrances different.
There is a reduction in the area of the Mobil Oil property or property occupied by Mobil Oil which will, as I understand it, the line of taking on Mountain View Road is about the center line of the existing driveway area of the outside drive area and — there will be required additional work of redesign of the parking lot for parking spaces, restriping [sic] certain areas of the parking lot, probably purchase of new bumper guards, bumpers for the parking, and those areas have been — those are the costs and losses in rent and things like that. There is also as of the date of taking this property becomes more speculative as to value, as to what will happen after the taking, more difficult accessa-*452bility [sic] to the property, certainly during the construction period and—
[STATE]: Excuse me a minute. Are you saying that you allowed damages for the improper access during the construction of highway improvement in your opinion of damages?
THE WITNESS: Well, not specifically other than recognizing that there is going to be a construction period, and that their property is more speculative.
[STATE]: Is this reflected in your figure of damages?
THE WITNESS: Well, I have increased my rate of capitalization and I guess there is some — probably some part of that would be allocated to the difficulty that created rent loss and—
[STATE]: On the basis of that, Your Hon- or, I am going to object and move to strike his testimony.


. SMITH — DIRECT
QUESTION BY [LANDOWNER]:
Q Now, having been involved in the shopping center business, how important is parking to you?
A Well, certainly in an outlying shopping center, it is an absolute must because you can’t live without parking spaces.
Q Basically, then, any limitation of your parking would hurt you; is that correct?
A Unless you have — well, yes, that’s correct.
Q Also your accessability [sic] to that parking is important, is it not?
A Yes.
Q For instance, if you were right next to an interstate highway where there was a fence in between there and nobody could get on your property, it wouldn’t mean a thing, would it?
A No.
Q If I have understood your testimony correctly what you have considered is that this highway once it is constructed is going to make it more difficult to get into Baken Park than before; is that correct?
A It’s very likely that it will certainly.
Q The wider the street, the faster the traffic, is that a good rule of thumb?
A It’s a good general statement.
Q In effect what they are doing is they are widening the street?
A That is my observation.
Q And the fewer people you can get into the park the lower the income and the lower the value?
A Anytime you have got restriction or makes it more difficult for the housewife in particular to get into a shopping center or parking area, it reduces its desirability.